DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	Applicant’s amendments of claims 1, 2, 4, 5, and 7-13 are acknowledged by the Examiner.
	Applicant’s cancelation of claims 3 and 6 are acknowledged by the Examiner.
	Currently claims 1, 2, 4, 5, 7-19 are pending in the application, and claims 3 and 6 are canceled from the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 12 presents the limitation “the first and second components are connected to another by one of at least one tensile force transmission elements. However when consulting Applicant’s specification page 6 lines 25-35, Applicant states that the two components may be connected…by at least two traction transmission elements, and no tensile force transmission elements can be found within Applicant’s specification. Examiner recommends Applicant either amend the specification to be consistent with the claim, or amend the claim to be consistent with the specification.
Claim Objections
Claims 1, 9, and 14 objected to because of the following informalities:  Each claim presents the limitation “swivelled”. Examiner recommends amending these misspellings in a similar fashion to claim 10 to “swiveled”.  Appropriate correction is required.
Claim 9 presents the limitations of “an orthopedic device, a first component, a second component, and a connection device”. However, claim 9 partially depends from claim 14 where each of these limitations are presented. Therefore, Examiner recommends amending the limitations of claim 9 to recite “the orthopedic device, the first component, etc.” to improve the clarity of claim 9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-5, 7-8, 12, and 18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In regards to claim 1, claim 1 presents the limitation of “the first swivel element being arranged such that the first swivel element can be rotated about a rotational axis”, however, when looking at Applicant’s figure 1, the neither of the swivel elements (8 and 12) rotate about a rotational axis due to its configuration with the corresponding swivel element which renders the claim unclear. Instead it appears that the first and second components (2 and 4) connected to the 

    PNG
    media_image1.png
    731
    1014
    media_image1.png
    Greyscale
T
In regards to claims 7 and 18, both claims present the limitation “the first adjustment element is torque proof”. These limitations are considered to be unclear because torque is defined by the Merriam-Webster dictionary as: “a force that produces or tends to produce rotation or torsion” (see https://www.merriam-webster.com/dictionary/torque). Therefore since the first adjustment element (10) can be rotated about a rotational axis as claimed by claim 1, further depicted in Applicant’s specification on page 3 lines 5-15, and seen in Applicant’s 
	In regards to claim 12, the claim presents the limitation “the first and second components are connected to another by one of at least one tensile force transmission elements (elements that stretch or apply a stretching force). However when consulting Applicant’s specification page 6 lines 25-35, Applicant states that the two components may be connected…by at least two traction transmission elements (elements that apply a motion force, such as the gear teeth seen in Figure 2). Therefore it is unclear as to if the connection is supposed to be tensile force, or traction force transmission elements. For the purpose of examination Examiner will interpret this limitation as “the two components may be connected…by at least two traction transmission elements” to maintain consistency with Applicant’s specification.
	Claims 2, 4-5, and 8 are rejected under 35 U.S.C. 112(b) due to their dependency from a rejected claim. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-10, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baghaei Roodsari (US 2018/0193179 A1) (hereinafter Baghaei) in view of Mitchell et al. (US 5,749,840) (hereinafter Mitchell).
In regards to claim 1, Baghaei discloses a connection device (500; see [0040]; see Figure 1) for connecting a first component (342; see [0036]; see Figure 2) to a second component  of an orthopedic device (100; see [0034]; see Figure 1), the connection device (500) comprising;
a first swivel element (320B; see [0036]; see Figure 2) configured to be arranged on the first component (342; see Figure 2);
a second swivel element (320A; see [0036]; see Figure 2) configured to be arranged on the second component (312; see Figure 2); 
the first swivel element (320B) being arranged such that the first swivel element (320B) can be rotated about a rotational axis (5; see [0004-0005] and [0035] in reference to the degrees of freedom in which the coupling articles and therefore 320B can adopt, one of which is flexion and extension, thus with the device positioned on an exterior of a user’s leg, when the user brings the leg into flexion/extension, 320B can, and will rotate about a rotational axis; see Figure 1);
wherein the first swivel element (320B) is arranged on the second swivel element (320A; see Figure 1 where it can be seen that 340 is on top of 310 (and therefore 320B is on top of 320A), via the intermediate structure of 500; this arrangement and connection is therefore construed to be “wherein the first swivel element is arranged on the second swivel element” due to 320B being on top of 320A) such that the first swivel element (320B) can be swiveled about a swivel axis (6; see [0004-0005] and [0035] in reference to a degree of freedom being abduction and adduction, thus with the device positioned on an exterior of a user’s leg, when the user brings the leg into abduction/adduction, 320B can, and will “swivel about a swivel axis; see Figure 1).
Baghaei does not disclose a first adjustment element arranged on the first swivel element, the adjustment element having a first contact surface, a radial distance of the first contact surface from the rotational axis being variable, the second swivel element having a second contact surface;
the first adjustment element is arranged and designed in such a way that the first contact surface lies flat on the second contact surface.
However, Mitchell teaches an analogous connection device (84; see [Col 7 ln 8-35]; see Figure 6) comprising an analogous first swivel element (as indicated by A in annotated Figure 6 below; A facilitates the swiveling of 16 about an axis, and is therefore construed to be a swivel element), an analogous second swivel element (as indicated by B in annotated Figure 6 below; B facilitates the swiveling of 18 about an axis, and is therefore construed to be a swivel element); further comprising a first adjustment element (124; see [Col 7 ln 35-59]; see Figure 6) arranged on the first swivel element (A; see Figure 6), the adjustment element (124) having a first contact surface (as indicated by C in annotated Figure 6 below), a radial distance of the first contact surface from the rotational axis being variable (124 is seen to be in the shape of a gear, gears have teeth features with alternating high points and low points about their circumference to allow them to interact with other gears, thus the high point of the gear has a first radial distance with respect to the rotational axis, and the low point of the gear has a second radial distance (less than the first radial distance) with respect to the rotational axis. Therefore there is a variation in the radial distance of C at a high point of the gear, and the low point of the gear with respect to the rotational axis in a circumferential direction across at least one part of the circumference of 124 due to the variation in distances between the aforementioned high and low points of the teeth and this variation is construed to be “a radial distance is variable”; see Mitchell Figure 6), the second swivel (B) element having a second contact surface (D; 126 is mounted on and therefore construed to be a part of B thus the contacting surface of 126 (as indicated by D in annotated ;
the first adjustment element (124) is arranged and designed in such a way that the first contact surface (C) lies flat on the second contact surface (D; flat is defined by the Merriam Webster dictionary as: “resting with a surface against something” (see https://www.merriam-webster.com/dictionary/flat); see figure 6 where it can be seen that 124’s contacting surface C, is resting against D, and therefore is construed to be flat) for the purpose of adjusting the level of bias experienced by the user while the device is in use (see [Col 7 ln 35-59]).


    PNG
    media_image2.png
    298
    388
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    298
    388
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the first and second swivel elements as disclosed by Baghaei and to have added the first adjusting element having a first contact surface in contact with a second contact surface as taught by Mitchell in order to have provided an improved first and second swivel element that would add the benefit of providing an adjustable biasing system that allows a user to adjust the level of bias experienced by the user while the device is in use (see [Col 7 ln 35-59]) thereby increasing the rehabilitative features of the orthopedic device. 
In regards to claim 2, Baghaei as modified by Mitchell discloses the invention as discussed above.
Baghaei as now modified by Mitchell does not disclose wherein the first adjustment element is arranged on the first swivel element such that the first adjustment element can be detached.
However, Mitchell further teaches wherein the first adjustment element (124) is arranged on the first swivel element (A) such that the first adjustment element (124) can be detached (see .
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have further modified the first adjustment element as disclosed by Baghaei as now modified by Mitchell and to have made the first adjustment element detachable as further taught by Mitchell in order to have provided an improved first adjustment element that would add the benefit of allowing the first adjustment mechanism to provide either flexion or extension resistance (see [Col 8 ln 18-23]) thereby increasing the resistive capability of the orthopedic device.
In regards to claim 4, Baghaei as modified by Mitchell discloses the invention as discussed above.
Baghaei as now modified by Mitchell further discloses wherein the radial distance of the first contact surface (C of Mitchell) from the rotational axis in a circumferential direction varies across at least one part of a circumference of the first adjustment element (124 of Mitchell; 124 is seen to be in the shape of a gear, gears have teeth features with alternating high points and low points about their circumference to allow them to interact with other gears, thus the high point of the gear has a first radial distance with respect to the rotational axis, and the low point of the gear . 
In regards to claim 5, Baghaei as modified by Mitchell discloses the invention as discussed above.
Baghaei as now modified by Mitchell further discloses wherein the first contact surface (C of Mitchell) is inclined relative to the rotational axis in at least one area (inclined is defined by the Merriam-Webster dictionary as: “making an angle with a line or plane” (see https://www.merriam-webster.com/dictionary/inclined); therefore since the first contacting surface C of 124 is seen to be circular or in the shape of an arc, an angle (or incline) is formed and thus C is inclined relative to the rotational axis; see depiction in annotated Figure 6, and then drawn without features to avoid confusion below). 

    PNG
    media_image4.png
    444
    384
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    401
    633
    media_image5.png
    Greyscale

In regards to claim 7, Baghaei as modified by Mitchell discloses the invention as discussed above.
Baghaei as now modified by Mitchell further discloses wherein the first adjustment element (124 of Mitchell) can be connected to the first component (342) such that the first adjustment element (124 of Mitchell) is torque-proof (see Mitchell [Col 7 ln 60-Col 8 ln 2] in reference to locking 124 in a desired position, this locking is construed to be Torque-proof).
In regards to claim 8, Baghaei as modified by Mitchell discloses the invention as discussed above.
Baghaei as now modified by Mitchell does not disclose a second adjustment element is arranged on the second swivel element, the second adjustment element including the second contact surface, and the second adjustment element is arranged such that the second adjustment element can be at least one of detached and rotated about a second rotational axis.
However, Mitchell further teaches a second adjustment element (126; see [Col 7 ln 35-59]; see Figure 6) is arranged on the second swivel element (as indicated by B in annotated Figure 6 above; B facilitates the swiveling of 18 about an axis, and is therefore construed to be a swivel element), the second adjustment element (126) including the second contact surface (D; see annotated Mitchell figure 6 above that 126 comprises the second contacting surface D), and the second adjustment element (126) is arranged such that the second adjustment element (126) can be at least one of detached and rotated about a second rotational axis (see [Col 7 ln 35-59] in reference to rotating 126 and therefore rotating about second axis; see Figure 6) for the purpose of cooperating with 124 to adjusting the level of bias experienced by the user while the device is in use (see [Col 7 ln 35-59]).

In regards to claim 9, Baghaei discloses a joint (300; see [0036]; see Figure 1) for an orthopedic device (100; see [0036]; see Figure 1), the joint (300) device comprising;
a first component (342; see [0036]; see Figure 1); 
a second component (312; see [0036]; see Figure 1);
a connection device (500; see [0040]; see Figure 1);
wherein the first component (342) is arranged on the first swivel element (320B; see Figure 2), and the second component (312) is arranged on the second swivel element (320A; see Figure 2) such that the first component (342) can be swiveled relative to the second component (312; see [0004-0005] and [0035] in reference to a degree of freedom being abduction and adduction, thus with the device positioned on an exterior of a user’s leg, when the user brings the leg into abduction/adduction, 320B (and therefore 342) can, and will “swivel about a swivel axis relative to the second component; see Figure 1)) about a joint axis, and the joint axis forms a right angle with the swivel axis (see annotated Figure 2a below; see also figure 1). 

    PNG
    media_image6.png
    197
    624
    media_image6.png
    Greyscale

Baghaei does not disclose the connection device comprises a first adjustment element arranged on the first swivel element, the adjustment element having a first contact surface, and the second swivel element having a second contact surface;
the first adjustment element is arranged and designed in such a way that the first contact surface lies flat on the second contact surface.
However, Mitchell teaches an analogous connection device (84; see [Col 7 ln 8-35]; see Figure 6) comprising an analogous first swivel element (as indicated by A in annotated Figure 6 below; A facilitates the swiveling of 16 and is therefore construed to be a swivel element), an analogous second swivel element (as indicated by B in annotated Figure 6 below; B facilitates the swiveling of 18 and is therefore construed to be a swivel element); further comprising a first adjustment element (124; see [Col 7 ln 35-59]; see Figure 6) arranged on the first swivel element (A; see Figure 6), the adjustment element (124) having a first contact surface (as indicated by C in annotated Figure 6 below), the second swivel (B) element having a second contact surface (D; 126 is mounted on and therefore construed to be a part of B thus the contacting surface of 126 (as indicated by D in annotated Figure 6 below) which engages 124 is construed to be a second contact surface of B; see Figure 6);
the first adjustment element (124) is arranged and designed in such a way that the first contact surface (C) lies flat on the second contact surface (D; flat is defined by the Merriam .
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the connection device as disclosed by Baghaei and to have added the first adjustment element as taught by Mitchell in order to have provided an improved connection device that would add the benefit of adjusting the level of bias experienced by the user while the device is in use (see [Col 7 ln 35-59]). 
In regards to claim 10, Baghaei as modified by Mitchell discloses the invention as discussed above.
Baghaei further discloses the first component (342) and the second component (312) are connected to one another in such a way that a swiveling of one of the first (342) and second components (312) relative to the connection device (500), effects a swiveling of the respective other of the first (342) and second components (312) relative to the connection device (500; since both 342 and 312 are capable of the swiveling motion, if a user were to enter into abduction that were to bring 342 into engagement with its corresponding adjustable stop 326A and thus into 342’s maximum capable abduction, and the user were to continue past this point, inherently, (since both 342 and 312 have the freedom to swivel) 312 would swivel in response to compensate for 342’s inability to abduct further. Thus, a swiveling of 342 can effect a swiveling of 312).
In regards to claim 13, Baghaei as modified by Mitchell discloses the invention as discussed above.
wherein a maximum swivel angle of the first component (342) relative to the second component (312) is restricted in at least one swivel direction by an adjustable end stop (326A; see [0055]).
In regards to claim 14, Baghaei discloses a connection device (500; see [0040]; see Figure 1) for connecting a first component (342; see [0036]; see Figure 2) to a second component (312; see [0036]; see Figure 2) of an orthopedic device (100; see [0034]; see Figure 1), the connection device (500) comprising;
a first swivel element (320B; see [0036]; see Figure 2) configured to be arranged on the first component (342; see Figure 2);
a second swivel element (320A; see [0036]; see Figure 2) configured to be arranged on the second component (312; see Figure 2); at least one of the first component (342) and the second component (312) can be swiveled relative to the connection device (500) when arranged on the respective swivel element (320B and 320A; see [0004-0005] and [0035] in reference to a degree of freedom being abduction and adduction, thus with the device positioned on an exterior of a user’s leg, when the user brings the leg into abduction/adduction, 320A can, and will “swivel about a swivel axis; see Figure 1); 
wherein the first swivel element (320B) is arranged on the second swivel element (320A; see Figure 1 where it can be seen that 340 is on top of 310 (and therefore 320B is on top of 320A), via the intermediate structure of 500; this arrangement and connection is therefore construed to be “wherein the first swivel element is arranged on the second swivel element” due to 320B being on top of 320A) such that the first swivel element (320B) can be swiveled about a swivel axis (6; see [0004-0005] and [0035] in reference to a degree of freedom being abduction and adduction, thus with the device positioned on an exterior of a user’s leg, when the user .
Baghaei does not disclose a first adjustment element arranged on the first swivel element, the adjustment element having a first contact surface, and the second swivel element having a second contact surface;
the first adjustment element is arranged and designed in such a way that the first contact surface lies flat on the second contact surface.
However, Mitchell teaches an analogous connection device (84; see [Col 7 ln 8-35]; see Figure 6) comprising an analogous first swivel element (as indicated by A in annotated Figure 6 below; A facilitates the swiveling of 16 about an axis, and is therefore construed to be a swivel element), an analogous second swivel element (as indicated by B in annotated Figure 6 below; B facilitates the swiveling of 18 about an axis, and is therefore construed to be a swivel element); further comprising a first adjustment element (124; see [Col 7 ln 35-59]; see Figure 6) arranged on the first swivel element (A; see Figure 6), the adjustment element (124) having a first contact surface (as indicated by C in annotated Figure 6 below), a radial distance of the first contact surface from the rotational axis being variable (124 is seen to be in the shape of a gear, gears have teeth features with alternating high points and low points about their circumference to allow them to interact with other gears, thus the high point of the gear has a first radial distance with respect to the rotational axis, and the low point of the gear has a second radial distance (less than the first radial distance) with respect to the rotational axis. Therefore there is a variation in the radial distance of C at a high point of the gear, and the low point of the gear with respect to the rotational axis in a circumferential direction across at least one part of the circumference of 124 due to the variation in distances between the aforementioned high and low points of the teeth and , the second swivel (B) element having a second contact surface (D; 126 is mounted on and therefore construed to be a part of B thus the contacting surface of 126 (as indicated by D in annotated Figure 6 below) which engages 124 is construed to be a second contact surface of B; see Figure 6);
the first adjustment element (124) is arranged and designed in such a way that the first contact surface (C) lies flat on the second contact surface (D; flat is defined by the Merriam Webster dictionary as: “resting with a surface against something” (see https://www.merriam-webster.com/dictionary/flat); see figure 6 where it can be seen that 124’s contacting surface C, is resting against D, and therefore is construed to be flat) for the purpose of adjusting the level of bias experienced by the user while the device is in use (see [Col 7 ln 35-59]).


    PNG
    media_image2.png
    298
    388
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    298
    388
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the first and second swivel elements as disclosed by Baghaei and to have added the first adjusting element having a first contact surface in contact with a second contact surface as taught by Mitchell in order to have provided an improved first and second swivel element that would add the benefit of providing an adjustable biasing system that allows a user to adjust the level of bias experienced by the user while the device is in use (see [Col 7 ln 35-59]) thereby increasing the rehabilitative features of the orthopedic device. 
In regards to claim 15, Baghaei as modified by Mitchell discloses the invention as discussed above.
Baghaei as now modified by Mitchell does not disclose wherein the first adjustment element is arranged on the first swivel element such that the first adjustment element can be detached.
However, Mitchell further teaches wherein the first adjustment element (124) is arranged on the first swivel element (A) such that the first adjustment element (124) can be detached (see .
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have further modified the first adjustment element as disclosed by Baghaei as now modified by Mitchell and to have made the first adjustment element detachable as further taught by Mitchell in order to have provided an improved first adjustment element that would add the benefit of allowing the first adjustment mechanism to provide either flexion or extension resistance (see [Col 8 ln 18-23]) thereby increasing the resistive capability of the orthopedic device.
In regards to claim 16, Baghaei as modified by Mitchell discloses the invention as discussed above.
Baghaei as now modified by Mitchell further discloses wherein the radial distance of the first contact surface (C of Mitchell) from the rotational axis in a circumferential direction varies across at least one part of a circumference of the first adjustment element (124 of Mitchell; 124 is seen to be in the shape of a gear, gears have teeth features with alternating high points and low points about their circumference to allow them to interact with other gears, thus the high point of the gear has a first radial distance with respect to the rotational axis, and the low point of the gear . 
In regards to claim 17, Baghaei as modified by Mitchell discloses the invention as discussed above.
Baghaei as now modified by Mitchell further discloses wherein the first contact surface (C of Mitchell) is inclined relative to the rotational axis in at least one area (inclined is defined by the Merriam-Webster dictionary as: “making an angle with a line or plane” (see https://www.merriam-webster.com/dictionary/inclined); therefore since the first contacting surface C of 124 is seen to be circular or in the shape of an arc, an angle (or incline) is formed and thus C is inclined relative to the rotational axis; see depiction in annotated Figure 6, and then drawn without features to avoid confusion below). 

    PNG
    media_image4.png
    444
    384
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    401
    633
    media_image5.png
    Greyscale

In regards to claim 18, Baghaei as modified by Mitchell discloses the invention as discussed above.
Baghaei as now modified by Mitchell further discloses wherein the first adjustment element (124 of Mitchell) can be connected to the first component (342) such that the first adjustment element (124 of Mitchell) is torque-proof (see Mitchell [Col 7 ln 60-Col 8 ln 2] in reference to locking 124 in a desired position, this locking is construed to be Torque-proof).
In regards to claim 19, Baghaei as modified by Mitchell discloses the invention as discussed above.
Baghaei as now modified by Mitchell does not disclose a second adjustment element is arranged on the second swivel element, the second adjustment element including the second contact surface, and the second adjustment element is arranged such that the second adjustment element can be at least one of detached and rotated about a second rotational axis.
However, Mitchell further teaches a second adjustment element (126; see [Col 7 ln 35-59]; see Figure 6) is arranged on the second swivel element (as indicated by B in annotated Figure 6 above; B facilitates the swiveling of 18 about an axis, and is therefore construed to be a swivel element), the second adjustment element (126) including the second contact surface (D; see annotated Mitchell figure 6 above that 126 comprises the second contacting surface D), and the second adjustment element (126) is arranged such that the second adjustment element (126) can be at least one of detached and rotated about a second rotational axis (see [Col 7 ln 35-59] in reference to rotating 126 and therefore rotating about second axis; see Figure 6) for the purpose of cooperating with 124 to adjusting the level of bias experienced by the user while the device is in use (see [Col 7 ln 35-59]).
. 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baghaei Roodsari (US 2018/0193179 A1) (hereinafter Baghaei) in view of Mitchell et al. (US 5,749,840) (hereinafter Mitchell) as applied to claim1-2, 4-5, 7-10, and 13-19  above, and further in view of Chiang et al. (US 2011/0071450 A1) (herein after Chiang).
In regards to claim 11, Baghaei as modified by Mitchell discloses the invention as discussed above.
Baghaei as now modified by Mitchell does not disclose wherein the first and second components each feature a multitude of teeth that engage with each other. 
However, Chiang teaches an analogous first component (21; see [0021]; see Figure 1), and an analogous second component (31; see [0025]; see Figure 1); wherein the first (21) and second components (31) each feature a multitude of teeth (211 and 311; see [0021] and [0025]; see Figure 2) that engage with each other (see Figure 2) for the purpose of allowing the arms to synchronously rotate within a limited range (see [0004]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the first and second components as disclosed by Baghaei as modified by Mitchell and to have added the multitude of teeth on a 
In regards to claim 12, Baghaei as modified by Mitchell discloses the invention as discussed above.
Baghaei as now modified by Mitchell does not disclose wherein the first and second components are connected to one another by way of at least one, tensile force transmission elements (see 112b interpretation above).
However, Chiang teaches an analogous first component (21; see [0021]; see Figure 1), and an analogous second component (31; see [0025]; see Figure 1); wherein the first (21) and second components (31) are connected to one another by way of at least one, tensile force transmission elements (see 112b interpretation above; 211 and 311; see [0021] and [0025]; see Figure 2; 211 and 311 are gear teeth which impart a motion force and are therefore construed to be traction force transmission elements) for the purpose for the purpose of allowing the arms to synchronously rotate within a limited range (see [0004]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the first and second components as disclosed by Baghaei as modified by Mitchell and to have added the traction force transmission elements as taught by Chiang in order to have provided an improved first and second component that would add the benefit of allowing the first and second components to synchronously rotate within a limited range (see [0004]) and thereby adding the benefit of preventing the user from over rotating the affected joint.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Townsend et al. (US 2006/0206045 A1)
Adelson (US 2004/0068215 A1)
Turrini et al. (US 10,596,022 B2)
Fields I (US 9,968,817 B2)
Turrini et al. (US 2005/0159691 A1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DANIEL A MILLER/Examiner, Art Unit 3786        

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786